DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.     The Information Disclosure Statement (IDS) submitted on 05/11/2021 has been considered by the examiner and made of record in the application file.

QUAYLE ACTION
3.     This application is in condition for allowance except for the following formal matters: 

Claim Objections        
4.    Claims 2, 5, 8-9, 11-13 and 16-19 are objected because of the following informalities:
           Claim 2, “the memory devices15” in line 1 should be amended to “the first memory devices15” in order to correct antecedent basis for this limitation in the claim (referred to “first memory devices” in line 3 of parent claim 1).
           Claim 5, “the memory device15” in line 1 should be amended to “the first memory devices15” in order to correct antecedent basis for this limitation in the claim (referred to “first memory devices” in line 3 of parent claim 1).
           Claim 8, “the transaction rate15” in line 2 should be amended to “the second transaction rate15” in order to correct antecedent basis for this limitation in the claim (referred to “a second transaction rate” in line 12 of parent claim 1).
           Claim 9, “the transaction rate15” in line 2 should be amended to “the second transaction rate15” in order to correct antecedent basis for this limitation in the claim (referred to “a second transaction rate” in line 12 of parent claim 1).
Claim 11, - “the first multiple-port buffer15” in line 4 should be amended to “the first multiple port buffer circuit15” in order to correct antecedent basis for this limitation in the claim (referred to “a first multiple port buffer circuit” in line 4 of parent claim 1)’ and 
                            - “second memory device15” in line 7 should be amended to “second memory devices15” in order to correct antecedent basis for this limitation in the claim (referred to “second memory devices” in lines 13 and 15 of the claim).
           Claim 12, “the first port15” in line 1 should be amended to “the first ports of the first and second multiple-port buffer circuits15” in order to correct antecedent basis for this limitation in the claim (referred to “a first port of a first multiple port buffer circuit” in lines 4-6 of parent claim 1 and “a first port of a second multiple port buffer circuit” in lines 8-10 of parent claim 11. Also referred to specification, page 29, lines 13-15).
            Claim 13, “the first port15” in line 1 should be amended to “the first ports of the first and second multiple-port buffer circuits15” in order to correct antecedent basis for this limitation in the claim (referred to “a first port of a first multiple port buffer circuit” in lines 4-6 of parent claim 1 and “a first port of a second multiple port buffer circuit” in lines 8-10 of parent claim 11. Also referred to specification, page 29, lines 16-17).
             Claim 16, “memory data15” in lines 7-8 should be amended to “the memory data15” in order to correct antecedent basis for this limitation in the claim (referred to “memory data” in line 2 of the claim).
             Claim 17, “access command associated with memory data15” in lines 1-2 should be amended to “the access command associated with the memory data15”15 in order to correct antecedent basis for this limitation in the claim (referred to “access command associated with memory data15” 15in line 2 of parent claim 16).
             Claim 18, “15exchanging the memory data with an external interface of the DIMM and a first port of a multiple-port buffer circuit“ in lines 1-2 should be amended to “15exchanging the memory data with the external interface of the DIMM and the first port of the multiple-port buffer circuit“15 in order to correct antecedent basis for these limitations in the claim (referred to “15exchanging the memory data with an external interface of the DIMM and a first port of a multiple-port buffer circuit“ in lines 3-4 of parent claim 16).
            Claim 19, - “access command associated with memory data15” in lines 1-2 should be amended to “the access command associated with the memory data15”15 in order to correct antecedent basis for this limitation in the claim (referred to “access command associated with memory data15” 15in line 2 of parent claim 16)’ and 
                           - “15exchanging the memory data with an external interface of the DIMM and a first port of a multiple-port buffer circuit“ in lines 1-2 should be amended to “15exchanging the memory data with the external interface of the DIMM and the first port of the multiple-port buffer circuit“15 in order to correct antecedent basis for these limitations in the claim (referred to “15exchanging the memory data with an external interface of the DIMM and a first port of a multiple-port buffer circuit“ in lines 3-4 of parent claim 16).
           Appropriate correction is required.
                    
Specification
5.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
          -   Page 14, “multiple memory devices 750” in line 21 should be amended to “multiple memory devices 700”, as shown in Figure 7.
          -   Page 17, “the first rank (R2)” in line 13 should be amended to ““the first rank (R1)”, as shown in Figure 9.

Drawings
6.   The following figures are objected to under 37 CFR 1.83(a) as follows:
Figure 1 is objected because it failed to show “clocked command CMDCK”, as described in lines 20-21 of page 4.
        -  Figure 3 is objected because it failed to show “memory controller 302 or host 321”, as described in lines 28-29 of page 9.
          Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
7.    Claims 2, 5, 8-9, 11-13 and 16-19 would be allowable if amended to overcome the above claim objections set forth in this Office Action.
8.    The following is a statement of reason for indication of allowable subject matter:
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed a first port coupled to data lines of the external interface, the first port configured to operate at a first transaction rate; a second port coupled to data lines of a first plurality of the first memory devices; and a third port coupled to data lines of a second plurality of the first memory devices; and wherein the second and third ports are configured to operate at a second transaction rate, wherein the second transaction rate is slower than the first transaction rate”, and a combination of other limitations thereof as claimed in the claim. Claims 2-15 depend on claim 1. 
           Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “exchanging the memory data with an external interface of the DIMM and a first port of a multiple-port buffer circuit of the DIMM; and exchanging the memory data with memory devices of the DIMM using a second port of the multiple-port buffer circuit and using a third port of the multiple-port buffer circuit, wherein exchanging the memory data with the memory devices includes simultaneously routing the memory data via the second port and via the third port”, and a combination of other limitations thereof as claimed in the claims. Claims 17-20 depend on claim 16. 
                                                     
Conclusion
9.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827